Title: To Thomas Jefferson from Augustus Elias Brevoort Woodward, 25 March 1825
From: Woodward, Augustus Elias Brevoort
To: Jefferson, Thomas


Sir,
Washington,
March 25. 1825.
I have the honor to enclose a fac-simile copy of a letter received from President Madison. He corrects an error into which he conceives I have fallen in ascribing to you the first modern written constitution. President Monroe, who carefully compared the constitution of Virginia with other documents known to have proceeded from your pen, was originally of opinion that my statement was substantially correct; being under an impression that though the draught was first offered by Mr Mason, at Williamsburgh, yet it was derived from a manuscript furnished by you from Philadelphia. Since the perusal of the letter of President Madison, President Monroe wavers somewhat from his first sentiment.Written constitutions are great moral levers. Those of America, undoubtedly, produced the revolution of France. They are emancipating the southern continent of the western hemisphere. They are even pervading the domains of ancient liberty. They will eventually change the whole aspect of human affairs upon this globe. The first which was therefore prepared for practical use becomes, however rude, in the progress of time, its construction might comparatively appear, an ethic phenomenon of no ordinary interest. Like the source of the Nile, which has attracted the attention of kings and nations, it is not so much the intrinsic magnificence of the object itself that excited the sensibility, as the contemplation of the resulting majesty and fertility.I beg you, Sir, to accept, once more, the repeated assurance of a veneration, which increases with time, and will end only with existence.A. B. Woodward.